                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                :
 UTICA MUTUAL INSURANCE         :
 COMPANY,                       :
                     Plaintiff, :
                                :
                 v.             :                                   No. 18-cv-1646
                                :
                                :
 CINCINNATI INSURANCE COMPANY, :
                    Defendant.  :
                                :

                                           ORDER

        AND NOW, this 15th day of January, 2019, for the reasons expressed in the opinion
issued this date, IT IS ORDERED THAT:
    1. Plaintiff’s Motion for Leave to File a Sur-Reply, ECF No. 43, is GRANTED.
    2. Plaintiff’s Motion to Supplement the Record in Opposition to Cincinnati’s Motion for
        Summary Judgment, ECF No. 53, is GRANTED.
    3. Defendant’s Motion to Supplement Summary Judgment Record, ECF No. 54, is
        GRANTED.
    4. Defendant’s Motion for Summary Judgment, ECF No. 29, is DENIED.
    5. Plaintiff’s Motion for Partial Summary Judgment, ECF No. 45, is GRANTED in part
        with respect to liability on Count I of Plaintiff’s Complaint and DENIED in part with
        respect to damages on Count I.
    6. Within two days of the date of this order, Plaintiff shall show cause why summary
        judgment should not be entered in Defendant’s favor with respect to Counts II and III of
        the Complaint.


                                             BY THE COURT:




                                             /s/ Joseph F. Leeson, Jr.
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge




                                                011519
